Citation Nr: 0109435	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-32 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  

2.  Whether clear and unmistakable error (CUE) exists in a 
September 1969 Department of Veterans Affairs (VA) Regional 
Office (RO) decision, which denied service connection for a 
neuropsychiatric condition.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 10, 1968 to October 
30, 1968.  He was honorably discharged by reason of a void 
induction.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that determined that there was no clear and 
unmistakable error in the September 1969 rating decision that 
denied entitlement to service connection for a 
neuropsychiatric condition, specifically schizoprhenic 
reaction, chronic, undifferentiated type, and that no new and 
material evidence sufficient to reopen a claim for service 
connection for a psychiatric disorder had been submitted.  

The Board notes that in January 1997, the veteran claimed CUE 
in the September 1969 RO rating decision.  In May 1997, the 
veteran expressed disagreement with an April 1997 rating 
decision, which denied reopening of the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
and he reiterated his claim of CUE in the 1969 RO rating 
decision.  A statement of the case was issued in September 
1997, in which it was determined that there was no CUE in the 
1969 rating decision.  On a VA Form 9, dated in October 1997, 
the veteran expressed disagreement with the decision reached 
in the September 1997 statement of the case, which can be 
construed as a notice of disagreement.  A supplemental 
statement of the case was issued in March 2000 pertaining to 
CUE.  In a March 2000 statement, the veteran timely perfected 
his appeal of his claim of CUE in the September 1969 RO 
rating decision.  38 C.F.R. §§ 20.201, 20.202, 20.302 (2000).  

In a September 1996 statement in support of the claim, the 
veteran indicated that he desired a personal hearing.  The 
veteran was notified of his scheduled hearing by letter dated 
in November 1996.  In January 1997, he requested that the 
hearing be canceled.  In a January 2001 statement, the 
veteran indicated that he no longer wanted a hearing.  
Therefore, the hearing request is considered withdrawn.  38 
C.F.R. 20.704(e) (2000).  


In the September 1996 statement, the veteran also indicated 
that he was seeking service connection for post-traumatic 
stress disorder (PTSD).  This issue is referred to the RO for 
appropriate action.  

By letter dated in September 1998, the RO requested that the 
veteran clarify whether he was seeking entitlement to service 
connection for a myocardial infarction.  The veteran has not 
responded.  

In January 2001, prior to filing a substantive appeal, the 
veteran stated that he desired to withdraw his appeal of his 
claim of entitlement to pension.  Regulations provide that a 
notice of disagreement may be withdrawn before a timely 
substantive appeal is filed.  38 C.F.R. § 20.204(a) (2000).  
As such, that matter is considered withdrawn.  

The Board notes that the RO, at various times, has 
characterized the issue as one for service connection for a 
neuropsychiatric condition, schizophrenia, and as a nervous 
condition.  The Board will address the question of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  Case law provides that when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

In this case, the veteran has been advised of the laws and 
regulations pertaining to service connection.  He has also 
been afforded an opportunity to present argument and evidence 
in support of his claim.  The Board notes that a personal 
hearing was canceled at the veteran's request.  The 
Supplemental Statement of the Case adequately apprised the 
veteran of the evidence that the RO considered in this 
matter.  Thus, the Board's recharacterization of the issue in 
this matter results in no prejudice to the veteran.  

The Board does not have jurisdiction to consider the merits 
of a finally disallowed claim unless it determines that new 
and material evidence has been submitted. The Board must make 
an independent determination on this question independent of 
any determinations made by the RO.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).


FINDINGS OF FACT

1.  The RO denied service connection for a neuropsychiatric 
condition, specifically, schizophrenic reaction, chronic, 
undifferentiated type, in September 1969, and properly 
notified the veteran of such determination; he did not 
appeal.  

2.  The unappealed September 1969 decision considered the law 
and evidence as it then existed and did not involve an error 
that manifestly changed the outcome.

3.  The RO denied reopening of the veteran's claim for 
service connection for a nervous condition in February 1994, 
and properly notified the veteran of the determination; he 
did not appeal.  

4.  The evidence submitted since the February 1994 rating 
decision bears directly and substantially upon the issues at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1969 RO decision, which denied entitlement 
to service connection for a psychiatric disorder and properly 
advised the veteran of that determination did not contain 
CUE.  38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. § 
3.105(a) (2000).

2.  The September 1969 rating decision that denied service 
connection for schizophrenia and the February 1994 rating 
decision that denied reopening the claim are final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

3.  Evidence received since the final February 1994 
determination, wherein the RO denied reopening of the claim 
of entitlement to service connection for a psychiatric 
condition is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Private medical records from Tulare County General Hospital, 
dated from October 1959 to September 1966 show that the 
veteran underwent treatment for conditions not currently at 
issue.  There were no findings referable to a psychiatric 
disorder.  

The February 1968 induction examination report shows that 
psychiatric examination was normal.   Treatment records dated 
in September and October 1968 reveal that the veteran was 
admitted to a psychiatric hospital after having gone absent 
without leave for about six weeks.  The records reflect that 
he reported a great deal of trouble adjusting to service and 
with getting along in his unit.  He also reported a long 
history of antisocial behavior.  

In a September 1968 report of examination, the veteran 
described himself as having been a "rowdy punk" most of his 
life.  He reported that he had been arrested for burglary at 
age 13 or 14, for which he served six months in juvenile 
hall.  He further reported that a couple of years later he 
was again arrested for burglary and sent to a boy's ranch for 
a year and a half.  Additionally, he stated that shortly 
after turning 18, he was arrested for disturbing the peace 
and served time in the county jail.  

The diagnosis was schizophrenic reaction, chronic 
undifferentiated type, severe, manifested by looseness of 
associations, poor object relations and disorganization of 
behavior.  The report notes that the veteran's psychiatric 
disorder was not incurred in the line of duty and existed 
prior to service (EPTS).  The predisposition was severe, long 
past history of poor relations with people and disorganized, 
antisocial behavior.  The October 1968 report of separation 
examination shows that he had schizophrenic reaction, chronic 
undifferentiated type, severe.  His DD Form 214 shows that he 
was separated by reason of a void induction.  

A private hospital examination report from Tulare County 
Mental Health Services, dated in November 1968, shows that 
the veteran underwent psychiatric evaluation.  The diagnosis 
was schizophrenic reaction, chronic undifferentiated type, 
associated with sociopathic trends.  No opinion as to 
etiology was provided.  

In a rating decision, dated in September 1969, the RO denied 
entitlement to service connection for a neuropsychiatric 
disorder upon consideration of the veteran's available 
service records and the November 1968 private medical report 
from Tulare.  The RO notified the veteran of that decision by 
letter dated in October 1969; he did not appeal.  No reasons 
were provided.  He was awarded service connection for 
treatment purposes.  

By letter dated in November 1988, the RO continued to deny 
reopening of the claim of entitlement to service connection 
for a nervous condition.  The additional evidence considered 
included the following:

VA outpatient treatment records dated from May 1972 to 
October 1972 reflect that the veteran had sporadically 
attended group therapy sessions.  The diagnosis was 
"service[-]connected active psychosis."  


In a private medical record, dated in July 1974, G.B. stated 
that he had been the veteran's psychotherapist since 1973.  
He opined that the veteran suffered from an inability to cope 
with situational problems involving his lifestyle.  He stated 
that educational deprivation had been an important factor in 
the veteran's distress.  G.B. further stated that while the 
veteran appeared to be borderline psychotic at times, he was 
convinced that it was actually a cry for help and a retreat 
from the realities of his situation.  No treatment records 
were available.  

In an October 1983 statement, the veteran reported that his 
psychiatric condition had increased in severity and that he 
was hospitalized.  He indicated that he was in receipt of 
Social Security Administration (SSA) disability benefits.  

A VA hospital summary, dated in November 1984, shows that the 
veteran presented as confused, but that he left the hospital 
without being examined.  The diagnoses were borderline 
personality and history of drug and ethanol abuse.  

VA outpatient treatment records, dated from August 1985 to 
November 1986, show that he was admitted for psychiatric 
evaluation and treatment in November 1986.  The relevant 
diagnoses were Axis I possible bipolar disorder in acute 
exacerbation, depressed type in acute exacerbation; and Axis 
II passive aggressive personality disorder.  

A January 1988 VA hospital discharge summary discloses that 
he was evaluated for a psychiatric disorder.  The diagnoses 
were heroin dependence, and methadone dependence, rule out 
bipolar disorder versus schizoaffective disorder (provisional 
adult attention deficit disorder).  

By rating decision dated in February 1994, the RO denied 
reopening of the veteran's claim of entitlement to service 
connection for schizophrenia.  The additional evidence 
considered was VA outpatient treatment records, dated from 
December 1992 to June 1993.  The assessments included 
schizophrenia, severe psychosis, and bipolar disorder.  

Also of record were VA outpatient treatment records, dated 
from July to August 1989, which show that the veteran was 
hospitalized.  The pertinent diagnoses were Axis I bipolar 
disorder, depressive episode, atypical psychosis; and Axis II 
polysubstance abuse, history of intravenous drug abuse.  

By letter dated in May 1996, the RO continued to deny 
reopening of the veteran's claim of entitlement to service 
connection for schizophrenia.  The additional evidence on 
file at that time included service medical records, VA 
examinations and hospital records, private medical records, 
and statements in support of the claim, to include the 
following:

In an April 1996 statement in support of reopening the claim, 
T.B. stated that he was a childhood friend of the veteran.  
He reported that he knew of no mental disorders or 
schizophrenic symptoms prior to the veteran entering service 
in 1968.  

In a June 1996 notice of disagreement, the veteran reported 
that he was held by the Tulare County Mental Health 
Department for 72 hours in 1969.  He stated that at that 
time, he was taken to a hearing at the Kings View State 
Hospital in Reedley, California.  

In a statement dated in September 1996, the veteran reported 
that during basic training, at the end of October 1968, his 
wife informed him that his daughter had fallen out of a 
window and been killed.  He indicated that as a result of the 
information, he began having psychiatric problems, which 
resulted in his psychiatric hospitalization during service.  
Additionally, the veteran stated that while hospitalized, he 
was served with divorce papers, which exacerbated his mental 
disorder.  

In a January 1997 statement, the veteran reported that he was 
in sound condition at the time of the service entrance 
examination, as evidenced by the service medical records.  He 
further contended that he received treatment for a 
psychiatric disorder one week after separation from service.  
He asserted that his self-reported history of preexisting 
psychiatric problems during service was inaccurate, and was a 
result of his reduced mental capacity at that time.  

In his October 1997 substantive appeal, VA Form 9, the 
veteran indicated that M.C. Cates, who signed his DDForm 214, 
was not licensed nor qualified to diagnose a disability.  

In association with a June 1998 statement, the veteran 
submitted a June 1998 letter from his private physician, 
P.T., M.D.  Dr. P.T. reported that he had been treating the 
veteran for the past several years, for among other things, 
depression.  Dr. P.T. stated that he the veteran had 
apparently been disabled since service in Vietnam in 1969.  
The veteran indicated that he was also submitting a letter 
from P.M., a health professional of Arroyo Grande Community 
Hospital.  If provided, the letter does not appear to have 
been associated with the claims folder.

Private treatment records from the French Hospital Medical 
Center, dated in March 1997, show treatment for a cardiac 
condition.  The records contain no reference to a psychiatric 
disorder.  

Private medical records from Arroyo Grande Community 
Hospital, dated in August 1997 and March 1999, show 
evaluation and treatment for disorders unrelated to a 
psychiatric disorder.  

A private treatment record dated in August 1999 shows 
treatment for conditions unrelated to a psychiatric disorder.  

On VA examination in August 1999, the veteran reported that 
during a basic training exercise, he tripped and fell, and 
then next woke up one month later in the hospital, and was 
being injected with psychiatric medications.  The relevant 
diagnoses were Axis I schizoaffective disorder, chronic, 
severe, bipolar type; Axis II schizoid personality disorder; 
Axis IV psychosocial and environmental problems, problems 
related to social environment, educational problems, 
occupational problems, housing problems, economic problems, 
problems with access to health care services, and problems 
related to the legal system; and Axis V GAF (global 
assessment of functioning) - schizoaffective disorder - major 
impairment in most areas of life, relationships, work, 
judgment, mood, reality testing; and schizoid personality 
disorder.  

The report shows that the veteran's symptoms were described 
as moderately severe, and included "barricading himself," 
total social isolation, not allowing himself to be touched or 
touch other people, had no friends, and was unable to ever 
hold a job.  The report reflects that his highest GAF in the 
past year was 55.  

The examiner stated that no records were available for review 
prior to his examination of the veteran nor had any been 
received subsequent to the examination.  He concluded that 
the veteran had a psychotic breakdown at 103 days of military 
service without completing basic training.  He stated that 
his evaluation, diagnoses, and conclusions were the result of 
his direct examination of the veteran. 

He added that it appeared that the veteran's disability was 
primarily related to his psychotic episode that was 
precipitated very quickly in basic training after entering 
the military.  He also stated that there appeared to have 
been a somewhat deprived chaotic early background history, 
although the report notes that the details provided were 
somewhat meager.  The examiner concluded that the veteran's 
schizoid personality disorder was believed to be primarily 
related also to his psychotic disorder and the psychotic 
symptoms he experienced, making him delusional and fearful of 
people.  

On VA examination in October 1999, the veteran reported that 
paranoid schizophrenia had its onset in 1968.  The diagnosis 
was paranoid schizophrenia.  The examiner stated that it 
would require evaluation by a physician other than himself, 
as it was outside of his field.  

In a statement dated in March 2000, the veteran reported that 
his psychiatric condition had its onset on about August 5, 
1968.  He stated that he was a phrenetic.  



Criteria

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With regards to the veteran's claim of CUE, the Board notes 
that such claims are decided on the basis of the law evidence 
as they existed at the time of the decision being challenged.  
Crippen v. Brown, 9 Vet. App. 412 (1996).  VA assistance in 
obtaining additional evidence could not serve to support his 
claim of CUE.  The RO has provided with a statement of the 
case and supplemental statement of the case that provide the 
veteran with the criteria for establishing CUE, and thereby 
notify him of the criteria for substantiating his claim.  
Therefore, the Board finds that the requirements of the VCAA 
have been complied with.

With regard to the question of whether new and material 
evidence has been submitted, the Board finds that its 
decision finding that such evidence has been submitted 
renders non-prejudicial any failure to comply with VCAA 
requirements.

CUE

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  More recently, the 
United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).


Laws and Regulations Referable to Service Connection

The relevant laws and regulations referable to the veteran's 
claims for service connection were essentially the same as 
they are today.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2000); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Analysis

CUE

The veteran and his representative contend that the RO 
committed CUE in the September 1969 decision by not applying 
the presumption of soundness.  

In support of his contention that the presumption of 
soundness was not applied, the veteran cites the fact that 
service medical records show that psychiatric examination at 
service entrance was normal.  He contends that the RO, in its 
September 1969 decision, considered his self-reported, but 
inaccurate, history of having had a psychiatric disorder 
prior to service, which was provided as a result of his 
impaired mental capacity.  

The September 1969 RO decision did not make specific 
reference to the presumption of soundness.  However, the 
question remains as to whether the result would have been 
manifestly different if it had made reference to the 
presumption.  The Board must answer this question in the 
negative.  The RO had before it service medical records in 
which medical professionals found that the veteran's 
psychiatric disorder existed prior to service, and there was 
a history of psychiatric inadaptability prior to service.  
The Board notes that the veteran's admission of the history 
of a disorder is evidence against the presumption.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  Subsequently, his induction 
was voided as a result of the psychiatric disorder.  The RO 
had no other medical evidence addressing the etiology of the 
veteran's psychiatric condition at the time of its 1969 
decision.  Further, the rating Board contained a medical 
member, who under the law as it then existed could have 
furnished a competent medical opinion that the disability 
existed prior to service.

Thus, the RO weighed the evidence at the time of its 1969 
rating action and that evidence included the service medical 
records and private treatment records.  While no psychiatric 
disorder was noted on the February 1968 induction examination 
report, in view of the veteran's own history, coupled with 
the service medical findings, the Board finds that there was 
sufficient evidence to rebut the presumption of soundness at 
the time of the 1969 rating decision, and that the RO had a 
basis for supporting its determination.  When one disputes 
the way evidence was weighed, such a dispute cannot rise to 
the level of clear and unmistakable error.  Crippen v. Brown, 
9 Vet. App. 412, 419 (1996).

In reaching this decision, the Board is mindful of Court 
precedent that held, subsequent to the September 1969 
decision, that a medical board finding that a condition was 
preexisting and not aggravated by active service was of 
little, if any, probative value.  See Miller v. West, 11 Vet. 
App. 345 (1998).  However, the Board notes that in a claim of 
CUE, CUE is based on the law in effect at the time of the 
rating decision under review.

The Board also notes that the RO was not precluded from using 
its own medical judgment at the time of the 1969 decision.  
Subsequent to the 1969 decision, the Court held that 
adjudicators were not free to substitute their own judgment 
for that of medical professionals.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, Colvin would not apply 
retroactively.  VAOPGCPREC 9-94 (1994).  The rating board 
issuing the September 1969 decision contained a medical 
doctor, the RO could reasonably have concluded under the law 
as it then stood that it could make medical judgments.

The Board further notes that while the September 1969 rating 
decision did not specify the reasons for the decision, prior 
to February 1, 1990, rating decisions were not required to 
specify the reasons for the decision.  Crippen v. Brown, 9 
Vet. App. 412, 420 (1996); see 38 U.S.C.A. 5104(b) (West 
1991).  The failure to explicitly discuss the reasons and 
bases would not constitute CUE.

New and Material Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The September 1969 
and February 1994 rating decisions are final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  However, evidence submitted since the 
February 1994 rating decision which denied reopening of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder includes lay statements in which it has 
been reported that the veteran did not have a psychiatric 
disorder prior to service entrance, but instead, developed a 
psychiatric disorder during service.  Also received have been 
extensive VA and private medical reports pertinent to the 
nature and etiology of the veteran's psychiatric disorders.  

Such medical evidence, coupled with the statements in support 
of the claim bears directly and substantially upon the 
question of the etiology of the veteran's psychiatric 
disorder.  This evidence is new and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Board therefore finds that new and material 
evidence has been received since the February 1994 rating 
decision and the veteran's claim is therefore reopened.  
38 C.F.R. § 3.156(a).


ORDER

No CUE exists in the RO's September 1969 rating decision, 
which denied service connection for a neuropsychiatric 
disorder.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent only, the appeal is granted.


REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  There is competent evidence of a 
psychiatric disorder, and the veteran has provided lay and 
medical evidence that the disability may be related to 
service.  However, the record does not contain a clear 
medical opinion linking a current psychiatric disorder 
disability to service.  The August 1999 VA examiner stated 
that no records pertaining to the veteran were available for 
review in association with that examination and the October 
1999 VA examiner disclosed that he was not qualified to 
render an opinion regarding the veteran's psychiatric 
disorder.  Under the VCAA, another examination is necessary 
to determine the nature of any current psychiatric disorder 
and whether such disability is related to service.  

Additionally, the veteran indicated that he had submitted a 
letter from P.M. regarding his health.  That letter does not 
appear to have been associated with the claims folder.  In 
accordance with the VCAA, these records should be 
specifically requested.

The veteran has also indicated that he had a mental health 
evaluation at Kings View State Hospital in 1969.  Those 
records do not appear to have been associated with the claims 
folder.  

On further review, the Board notes that the veteran has 
reported that he had been in receipt of Social Security 
Administration (SSA) disability benefits.  Records pertaining 
to the award of those benefits have not been associated with 
the claims folder.  In accordance with the VCAA, these 
records should be specifically requested.

Accordingly, this matter is remanded for the 
following:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for entitlement to SSA benefits, to 
include any decisions and the medical 
records upon which those decisions were 
based.  The examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that a psychiatric 
disorder had its onset in service.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all those who have treated him for a 
psychiatric condition.  The RO should 
then take all necessary steps to obtain 
copies of any records not already 
contained in the claims folder, including 
all records of the veteran's treatment at 
Kings View State Hospital in Reedley, 
California in 1968, the Arroyo Grande 
Community Hospital, and from the Los 
Angeles County Department of Mental 
Health in association with treatment by 
G.B.  The RO should also inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).  

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any psychiatric 
disorders.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary tests 
or studies should be performed.  After 
the entire claims folder, including 
service medical records, has been 
reviewed, the examiner should comment as 
to whether it is at least as likely as 
not that a psychiatric disorder is a 
result of active service.  The examiner 
should specifically offer an opinion as 
to whether any psychiatric disorder was 
more likely than not to have preexisted 
service, and if so, to what extent a 
psychiatric disorder was aggravated by 
service, if any.  All findings should be 
reported in detail, a complete rationale 
must be given for any opinion expressed, 
and the foundation for all conclusions 
should be clearly set forth.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

